Exhibit 10.4

Execution Version

THROUGHPUT AND DEFICIENCY AGREEMENT

This Throughput and Deficiency Agreement (hereinafter referred to as the
“Agreement”) is effective as of October 30, 2017 (the “Effective Date”), by and
between BP Midstream Partners LP, (“CARRIER”), with offices at 150 W.
Warrenville Road, Naperville, Illinois 60563, and BP Products North America Inc.
(“SHIPPER”) with offices at 30 South Wacker Dr., Suite 900, Chicago, Illinois
60606, both sometimes referred to individually as a “Party” and collectively as
the “Parties.”

RECITALS:

WHEREAS, CARRIER’s wholly owned subsidiary, BP Two Pipeline Company LLC, is the
owner of the BP2 Pipeline System, which is currently used to transport crude
petroleum from a station in Griffith, Indiana to SHIPPER’s refinery in Whiting,
Indiana; and

WHEREAS, SHIPPER and CARRIER desire to enter into an arrangement under the terms
of which SHIPPER will agree to utilize the BP2 Pipeline System to transport and
guarantee a minimum volume of Product throughput according to CARRIER’s tariff
specifications and to make a Deficiency Payment each Month that the Minimum
Monthly Volume Requirement is not satisfied.

NOW THEREFORE, in consideration of the premises, and the benefits to be derived
therefrom by both Parties, it is agreed as follows:

1. Definitions

1.1 For purposes of this Agreement, the following terms shall have the meanings
indicated below:

Actual Shipments: means the actual volume of Product tendered by SHIPPER and
transported on the BP2 Pipeline System.

Affiliate: means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used in this Agreement,
the term “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person (which,
for the avoidance of doubt, includes a general partner of a partnership),
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, and only so long as BP
Products North America Inc. (or one of its Affiliates) is the SHIPPER and BP
Midstream Partners LP (or one of its Affiliates) is the CARRIER, SHIPPER shall
not be considered an “Affiliate” of CARRIER and CARRIER shall not be considered
an “Affiliate” of SHIPPER.

Agreement: has the meaning set forth in the preamble hereto.

Anti-Bribery Laws: has the meaning set forth in Section 28.1.

Anti-Corruption Obligation: has the meaning set forth in Section 28.1.

 



--------------------------------------------------------------------------------

Barrel: means 42 United States standard gallons of Product at 60 degrees
Fahrenheit.

BP2 Pipeline System: means the pipeline system owned by CARRIER’s wholly owned
subsidiary, BP Two Pipeline Company LLC, which is used to transport Product from
the Origin Point to the Delivery Point.

CARRIER: has the meaning set forth in the preamble hereto.

CARRIER Event of Default: has the meaning set forth in Section 9.2.

Contract Rate: means the applicable Tariff rate set forth in the Tariff for
Product movements on the BP2 Pipeline System as filed in the Tariff, and as
accepted by FERC from time to time.

Deficiency Payment: means the payment by SHIPPER for a shortfall during any
Month in meeting the Minimum Monthly Volume Requirement, which payment shall be
calculated based upon the Actual Shipments during such Month and shall be equal
to the product of:

(a) The volume amount by which the Actual Shipments during a Month are less than
the Minimum Monthly Volume Requirement for such Month; and

(b) The Contract Rate.

Delivery Point: means the delivery point of the BP2 Pipeline System at Whiting,
Indiana.

Effective Date: has the meaning set forth in the preamble hereto.

FERC: means the United States Federal Energy Regulatory Commission and any
successor to its power, duties or jurisdiction.

Force Majeure: has the meaning set forth in Section 11.1.

General Partner: means the general partner of BP Midstream Partners LP.

Governmental Authority: means any federal, state or local government, or any
agency, bureau, board, commission, court, department, tribunal or
instrumentality thereof, including any legislative, administrative or judicial
body or supervisory authority having appropriate jurisdiction.

Laws: means any statute, code, rule, regulation, order, ordinance, judgment,
writ, injunction, requirement, decree or other pronouncement of any Governmental
Authority having the effect of law.

Minimum Daily Volume Commitment: means 303,000 Barrels per day for the time
period October 1, 2017 through December 31, 2018; 310,000 Barrels per day for
the time period January 1, 2019 through December 31, 2019; and 320,000 Barrels
per day for the time period January 1, 2020 through December 31, 2020.

 

2



--------------------------------------------------------------------------------

Minimum Monthly Volume Requirement: means a minimum monthly throughput during
each Month equal to the product of (a) the Minimum Daily Volume Commitment and
(b) the number of calendar days in the applicable Month; provided that if
shipments on the BP2 Pipeline System are subject to prorationing under the
Tariff in a Month then the Minimum Monthly Volume Requirement for such Month
shall be reduced by the number of SHIPPER’s Barrels prorated when such proration
is in effect; provided further that if SHIPPER’s obligations are suspended for
all or any portion of a Month pursuant to Section 11, item (b) in the
calculation of Minimum Monthly Volume Requirement for any such Month shall be
reduced by the number of calendar days during which such suspension is in
effect; and provided further that, if the Startup Date occurs on a date other
than the first calendar day of a Month, item (b) in the calculation of Minimum
Monthly Volume Requirement for such Month shall be calculated according to the
number of calendar days between, and including, the Startup Date and the last
calendar day of the Month in which the Startup Date occurs.

Month: means the period beginning at 7:00 a.m. local Tulsa, Oklahoma time on the
first day of a calendar month and ending at 7:00 a.m. local Tulsa, Oklahoma time
on the first day of the next calendar month.

Origin Point: means the origination point of the BP2 Pipeline System at
Griffith, Indiana.

Partnership Change of Control: means BP Pipelines (North America) Inc. ceases to
control (directly or indirectly) the General Partner.

Party and Parties: have the meanings set forth in the preamble hereto.

Person: means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

Prepaid Shipments: has the meaning set forth in Section 3.3.

Product: means “Crude Petroleum” as defined and set forth in the Tariff.

Reference Rate: means 2% (two percent) per annum.

SHIPPER: has the meaning set forth in the preamble hereto.

SHIPPER Cure Period: has the meaning set forth in Section 9.1.2.

SHIPPER Event of Default: has the meaning set forth in Section 9.1.

Startup Date: means October 1, 2017.

Tariff: means CARRIER’s FERC Tariff No. 274.10.0 for shipments of Product from
the Origin Point to the Delivery Point, as filed by CARRIER and accepted by
FERC, together with the published rules and regulations applicable to such
shipments, and as further adopted, amended, modified and superseded from time to
time (subject to acceptance by FERC).

 

3



--------------------------------------------------------------------------------

Term: has the meaning set forth in Section 4.1.

True-Up: means the lesser of (a) or (b) will be credited back to the SHIPPER
within sixty (60) days after the end of each calendar year during the Term:

(a) the total dollar amount paid to CARRIER by SHIPPER of the monthly Deficiency
Payments during the calendar year

(b) the total dollar amount paid to CARRIER by SHIPPER for Actual Shipments
shipped by SHIPPER in excess of the applicable Minimum Monthly Volume
Requirement during the calendar year.

2. BP2 Pipeline System

2.1 CARRIER, at its sole cost and expense, shall operate and maintain, or cause
to be operated and maintained, the BP2 Pipeline System in a safe, efficient and
economical manner and in accordance with the Tariff and all applicable Laws.

3. Monthly Volume Requirements

3.1 For each Month during the Term, as compensation for transportation of the
Product along the BP2 Pipeline System, SHIPPER agrees either to (a) ship at
least the Minimum Monthly Volume Requirement through the BP2 Pipeline System and
to pay CARRIER for such shipments at a rate equal to the Contract Rate or
(b) make the appropriate Deficiency Payment to the extent that SHIPPER’s Actual
Shipments for any such Month do not equal or exceed the Minimum Monthly Volume
Requirement. If, during any Month during the Term, CARRIER is unable to accept
for transportation and delivery, within a reasonable period of time during such
Month, reasonable bona fide tenders of Product by SHIPPER, or caused to be made
by SHIPPER, due to lack of space in the BP2 Pipeline System or any other cause,
the volume of Product actually tendered by SHIPPER during such Month but which
CARRIER is unable to accept shall be credited hereunder to SHIPPER’s Actual
Shipments for purposes of determining any Deficiency Payments.

3.2 CARRIER shall invoice SHIPPER for any Deficiency Payment following the end
of each Month that generated the Deficiency Payment. At the same time, CARRIER
shall provide SHIPPER a written accounting that supports any invoice for a
Deficiency Payment. SHIPPER shall make the Deficiency Payment pursuant to the
same payment terms as set forth in the Tariff with respect to payment of
transportation fees. SHIPPER’s failure to make the required payment as set forth
herein will be subject to the non-payment terms set forth in the Tariff.

3.3 Any Deficiency Payment paid by SHIPPER pursuant to the provisions of this
Section 3 shall be considered by CARRIER as “Prepaid Shipments” during the
calendar year the Deficiency Payment is made, such that at the end of each
calendar year, such Prepaid Shipments shall be subject to True-Up by CARRIER.
This Section 3.3 shall survive the expiration or termination of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Term

4.1 Subject to Section 11, SHIPPER’s and CARRIER’s rights and obligations under
this Agreement shall commence on the Startup Date and shall continue until 11:59
p.m. on December 31, 2020 (the “Term”).

5. Tariffs

5.1 In consideration for SHIPPER committing to the Minimum Daily Volume
Commitment for the Term, CARRIER, subject to this Section 5, will maintain the
Tariff in effect during the Term.

(a) On the Startup Date, the Contract Rate will be set at 54.42 cents per
Barrel.

(b) CARRIER intends to operate the BP2 Pipeline System as a FERC-regulated
pipeline, and notwithstanding anything contained herein, each Party shall
continue to have any and all legal rights granted to it with respect to FERC
rules and regulations as in effect from time to time. The rates set forth in the
Tariff, including the Contract Rate, will be subject to adjustments in
accordance with any FERC methodology then in effect, and in the event FERC
ceases to be the adjusting authority or the methodology is changed, such
adjustments, if any, shall be made under the successor entity or methodology.

6. Monthly Billings

6.1 CARRIER shall invoice SHIPPER monthly, and SHIPPER shall pay, for all Actual
Shipments at the Contract Rate in accordance with the terms of the Tariff and
this Agreement; provided that any invoicing and payment for any Deficiency
Payment shall be as set forth in Section 3 hereof.

7. Audit Rights

7.1 SHIPPER shall, upon giving reasonable advance notice, have the right to
audit, at its cost and expense and during ordinary business hours, the
accounting records and other pertinent documents which relate to receipts or
delivery of SHIPPER’s volumes, the calculation of any Deficiency Payments, and
the determination of any Prepaid Shipments credited to SHIPPER hereunder.
CARRIER shall retain these records and documents for a period of at least one
year following expiration of the Term or such longer period as required by law.

8. Liability

8.1 Liability for any loss of or damage to the Product, or delay in
transportation of the Product, shall be as set forth in and subject to the terms
of the Tariff.

9. Events of Default

9.1 Events of Default by SHIPPER. The occurrence of any of the following events
shall constitute a “SHIPPER Event of Default”:

 

5



--------------------------------------------------------------------------------

9.1.1 Any failure to make any payment required to be made by SHIPPER hereunder,
where such failure continues for fifteen (15) days after receipt of written
notice from the CARRIER, subject to the right of SHIPPER, reasonably exercised,
to contest any such payment. In the event SHIPPER withholds any such payment,
and it is determined that such withholding was wrongful, SHIPPER shall pay
interest to the CARRIER on such monies wrongfully withheld at the Reference
Rate; and

9.1.2 A failure by SHIPPER to observe and perform any material provision or
covenant of this Agreement (other than the obligation to pay amounts when due as
the result of same being covered by clause 9.1.1 above) to be observed or
performed by SHIPPER where such failure continues unremedied for a period of
thirty (30) days after receipt of written notice thereof from the CARRIER to
SHIPPER (the “SHIPPER Cure Period”).

9.2 Events of Default by CARRIER. The occurrence of any of the following shall
constitute a “CARRIER Event of Default”:

9.2.1 A failure by CARRIER to observe and perform any material provision or
covenant of this Agreement to be observed or performed by the CARRIER where such
failure continues unremedied for a period of thirty (30) days after receipt of
written notice thereof from SHIPPER to the CARRIER; and

9.2.2 The making by CARRIER of any general assignment for the benefit of
creditors, the filing by or against CARRIER of a petition to have CARRIER
adjudged bankrupt, or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against CARRIER,
the same is dismissed within 60 days), or the appointment of a trustee or
receiver to take possession that is not restored to CARRIER within 30 days.

10. Remedies

10.1 In the case of a SHIPPER Event of Default, CARRIER shall have the right to
terminate this Agreement and pursue any and all remedies available to it,
whether at law or in equity, against SHIPPER, including without limitation,
SHIPPER shall be liable for all prior and current shipments of Product during
any period of default at the Contract Rate.

10.2 In the case of a CARRIER Event of Default or any Partnership Change of
Control, SHIPPER shall have the right to terminate this Agreement and, in the
case of a CARRIER Event of Default, pursue any and all remedies available to it,
whether in law or in equity, against CARRIER.

11. Force Majeure

11.1 “Force Majeure” for purposes of this Agreement means (in each case, other
than any payment obligations due and owing for any services previously
rendered): (a) compliance with acts, orders, regulations, or requests of any
federal, state, or local civilian or military authority, or any Person
purporting to act therefor; (b) insurrections, wars, rebellion, riots, strikes,
or labor difficulties; (c) action of the elements or accidental disruption or
breakdown of production or transportation facilities; and (d) any other cause,
whether or not of

 

6



--------------------------------------------------------------------------------

the same class or kind, beyond the reasonable control of a Party with the
exercise of reasonable diligence and not resulting from the claiming Party’s
negligence. It is understood and agreed the settlement of strikes or differences
with workers shall be entirely within the discretion of the Party affected by
the Force Majeure event.

11.2 In the event CARRIER is rendered unable by reason of Force Majeure to
provide the transportation services contemplated hereunder, such obligations of
CARRIER, insofar as they are prevented or curtailed by such Force Majeure, and
SHIPPER’s obligations pursuant to Section 3.1 to either ship the Minimum Monthly
Volume Requirement or make the appropriate Deficiency Payment, shall be
suspended during the continuance of any inability so caused, but for no longer
period, and such cause shall so far as practicable be remedied with all
reasonable dispatch and exigency. For the avoidance of doubt, in any event where
the BP2 Pipeline System is no longer available for use, CARRIER shall not be
required to furnish additional or alternate facilities, in which case SHIPPER
shall not be obligated to make any further payments hereunder except for
payments due and owing for transportation on the BP2 Pipeline System previously
rendered.

11.3 Except for the payment of money due and payable hereunder, a delay in or
failure of performance by any Party due to Force Majeure shall not constitute
default, nor shall any Party to this Agreement be held liable for losses arising
from such delay or failure to the extent such losses are due to Force Majeure.
In the event CARRIER or SHIPPER is prevented or delayed in its performance
obligations hereunder due to Force Majeure, then any such obligation deadline
under this Agreement shall be extended by the period of any such Force Majeure,
provided that the cause of the Force Majeure event is remedied with all
reasonable dispatch and exigency.

11.4 It is the Parties’ intent that any delay in CARRIER or SHIPPER’s
performance hereunder due to Force Majeure shall not exceed 365 consecutive
days, and should a Party be rendered unable due to Force Majeure to perform its
obligations contemplated hereunder for more than 365 consecutive days, then the
other Party not so claiming non-performance due to Force Majeure may at its sole
option terminate this Agreement upon thirty (30) days’ prior written notice to
the other Party following 365 consecutive days of non-performance by such other
Party due to Force Majeure, and both Parties shall be relieved of any further
obligations or liabilities under this Agreement except for payment obligations
due and owing for any services previously rendered.

12. Apportionment

12.1 Any prorationing of shipments for transportation on the BP2 Pipeline System
shall be as set forth in the Tariff, as may be further amended, modified, and
superseded by CARRIER from time to time.

13. Sampling, Testing and Metering

13.1 All gauging, sampling, testing and metering of receipts from and deliveries
to SHIPPER will be made in accordance with the Tariff. All Product delivered to
CARRIER’s, or wholly owned subsidiary of CARRIER’s, receiving facilities on
behalf of SHIPPER shall meet and be subject to the Tariff and CARRIER’s
then-current operating requirements.

 

7



--------------------------------------------------------------------------------

14. Common Carrier; Compliance with Laws

14.1 It is understood that the BP2 Pipeline System will be operated as an
interstate common carrier pipeline, and the Parties’ rights and obligations
hereunder shall be subject to (a) all applicable and valid Laws related to
common carrier pipelines and (b) the terms and provisions of the Tariff
applicable to the transportation services provided hereunder. If SHIPPER’s right
under this Agreement to ship on the BP2 Pipeline System during any Month is
prorated under the terms and conditions of the applicable and valid Laws related
to common carrier pipelines or the terms and provisions of the Tariff, then the
Minimum Monthly Volume Requirement used in calculating any Deficiency Payment
obligations for such Month shall be reduced by the number of Barrels prorated
when such proration was in effect during the Month.

14.2 Notwithstanding anything to the contrary contained herein, each Party shall
continue to have any and all legal rights granted to it under applicable Law and
FERC’s rules and regulations as in effect from time to time.

14.3 Both Parties shall, in carrying out the terms and provisions hereof, abide
by all present and future applicable and valid Laws of any Governmental
Authority having jurisdiction.

14.4 If any part of this Agreement is found invalid by a court of competent
jurisdiction or is in conflict with any such valid and applicable Law, the
Parties shall negotiate in good faith to appropriately amend this Agreement so
that the revised Agreement accomplishes as nearly as possible the terms and
conditions that existed under this Agreement upon the date of execution or most
recent amendment without regard to the existence of said court order or legal
conflict.

15. Accurate Reporting

15.1 All financial settlements, billings, or reports rendered by either Party to
the other under the terms of this Agreement and any amendments thereto will, to
the best of the knowledge and belief of the Party rendering such settlement,
billing, or report, properly reflect the facts about all activities and
transactions related to this Agreement, which data may be relied upon as being
complete and accurate in any further recording and reporting made by such other
Party for whatever purpose. Each Party shall promptly notify the other Party at
any time it has reason to believe that the above-mentioned data is no longer
accurate and complete.

16. Enforceable Right

16.1 It is expressly understood that this Agreement is for the sole benefit of
CARRIER and SHIPPER and their permitted successors and assigns, and nothing in
this Agreement will provide any benefit to any third party or entitle any third
party to any claim, cause of action, remedy or right of any kind, it being the
intent of the Parties that this Agreement will not be construed as a third-party
beneficiary contract.

 

8



--------------------------------------------------------------------------------

17. Assignment and Succession

17.1 The terms, provisions and conditions of this Agreement shall extend to be
binding upon, and inure to the benefit of the Parties, their respective
successors, permitted assigns and legal representatives. No Party may make any
assignment or other transfer of the rights and/or obligations under this
Agreement without the prior written consent of the other Party hereto, such
approval to not be unreasonably withheld, except that such consent is not
required in the event of an assignment: (i) by any Party, to the successor of
such Party when such succession results by way of merger, consolidation, sale or
transfer of all or substantially all of the assets and business of such Party
related to this Agreement (whether directly or indirectly), (ii) by SHIPPER, to
an Affiliate of SHIPPER or (iii) by CARRIER, to an Affiliate of CARRIER. In the
instance of any assignment permitted hereunder, the assignor shall be released
of further liability hereunder only upon the execution of an assignment and
assumption document reasonably acceptable to the other Parties. Any assignment
or other transfer in contravention of the terms and provisions of this Agreement
shall be void and of no force or effect.

18. Waiver

18.1 Any rights of either Party to require strict performance by the other Party
of any and/or all obligations imposed on such Party by this Agreement shall not
in any way be affected by previous waiver, forbearance or course of dealing.

19. Entire Agreement; Amendment

19.1 This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and there are no agreements,
understandings, representations, or warranties between the Parties other than
those expressly set forth or referred to herein. This Agreement may be modified
or amended only in a writing executed by both Parties.

20. Independent Contractor Status

20.1 Should either Party perform work for the other pursuant to this Agreement,
it shall perform such work as an independent contractor and shall not be deemed
to be an agent or employee of the other.

21. Headings

21.1 The headings in this Agreement are for the purpose of reference only and
shall not limit or define the meaning hereof.

22. Dispute Resolution

22.1 When a dispute has arisen and negotiations between regularly responsible
Persons have reached an impasse, either Party may give the other Party written
notice of the dispute. In the event such notice is given, the Parties shall
attempt to resolve the dispute promptly by negotiation between executives who
have authority to settle the controversy and who are at a higher level of
management than the Persons with direct responsibility for the matter. Within 30
days after delivery of the notice, the receiving Party shall submit to the other
a written response. Thereafter, the executives shall confer in Person or by
telephone promptly to attempt to resolve the dispute. All reasonable requests
for information made by one Party to the other shall be honored.

 

9



--------------------------------------------------------------------------------

22.2 In the event the executives cannot resolve the dispute within 60 days after
the receiving Party submits its written response pursuant to Section 22.1, the
Parties may exercise any rights they have at law or in equity to resolve such
claim, dispute or controversy, including bringing a claim in a court of
competent jurisdiction. Any action brought in connection with this Agreement
shall be brought in the U.S. federal district court sitting in Chicago,
Illinois, and the Parties hereto hereby irrevocably consent to the jurisdiction
and venue of such courts. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

23. DAMAGES

23.1 NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO PARTY SHALL BE LIABLE
TO THE OTHER PARTY HERETO FOR CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, SPECIAL,
INDIRECT OR PUNITIVE DAMAGES (INCLUDING LOST PROFITS, LOSS OF PRODUCTION OR
OTHER DAMAGES ATTRIBUTABLE TO BUSINESS INTERRUPTION) ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

24. Governing Law

24.1 This Agreement is subject to all laws, rules and regulations of any
federal, state or local Government Authority having jurisdiction thereof. This
Agreement and the rights and duties of the Parties arising out of this Agreement
shall be governed by and construed, enforced, and performed in accordance with
the laws of the State of Illinois, as the same may be amended from time to time,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Illinois.

25. Notice

25.1 Any notice, request, instruction, waiver or other communication to be given
hereunder by any Party shall be in writing and shall be considered duly
delivered if personally delivered, sent overnight by first class mail (postage
prepaid) or by reputable courier service (charges prepaid) or sent by facsimile
to the addresses of the Parties as follows:

 

SHIPPER:      BP Products North America Inc.   Address    30 South Wacker Dr.,
Suite 900      Chicago, IL 60606   Attn:    Contracts Manager   Fax:   
1-866-546-0664

 

10



--------------------------------------------------------------------------------

CARRIER:      BP Midstream Partners LP   Address    30 South Wacker Dr., Suite
9S      Chicago, IL 60606   Attn:    Chief Development Officer   Fax:   
1-312-594-2133

or at such other address as either Party may designate by written notice.

26. Counterparts

26.1 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument, provided that identical counterparts of same are executed
by SHIPPER and CARRIER.

27. Severability

27.1 Subject to Section 14.4, the invalidity of any one or more covenants or
provisions of this Agreement shall not affect the validity of any other
provisions hereof or of this Agreement as a whole, and in case of any such
invalidity, this Agreement shall be construed to the maximum extent possible as
if such invalid provision had not been included herein.

28. Anti-Corruption Obligation

28.1 Notwithstanding anything to the contrary herein, both Parties agree to
comply with, and use reasonable efforts to ensure that any third parties used by
them to fulfill the Parties’ respective obligations under the Agreement will
comply with all applicable Laws relating to anti-bribery, anti-corruption, and
anti-money laundering applicable to any of the Parties or their Affiliates,
including the US Foreign Corrupt Practices Act, the UK Bribery Act, the
Corruption of Foreign Public Officials Act, and any other applicable country
legislation implementing the Organisation for Economic Co-operation and
Development’s Convention for Combating Bribery of Foreign Public Officials in
International Business Transactions (collectively, the “Anti-Bribery Laws”). No
director, officer, employee or agent of either Party shall give or receive any
commission, fee, rebate, kickback, lavish gift or entertainment, or other things
of significant cost or value to any director, officer, employee, or agent of the
other Party in connection with the Agreement. Each Party’s financial
settlements, billings and reports made in connection with the Agreement shall
accurately, fairly and in reasonable detail reflect the relevant transactions in
each Party’s books and accounts. In connection with the performance of the
Agreement, neither Party shall, directly or indirectly, pay, offer, give,
promise, or authorize the payment of, any monies or other things of value to any
government official or an officer or employee of a government or any department,
agency or instrumentality of any government; an officer or employee of a public
international organization; any Person acting in an official capacity for or on
behalf of any government or department, agency, or instrumentality of such
government or of any public international organization; any political party or
official thereof or any candidate for political office; or any other Person at
the suggestion, request or direction or for the benefit of any of the
above-described Persons, or engage in acts or transactions otherwise in
violation of the Anti-Bribery Laws. If either Party fails to comply with any of
the provisions

 

11



--------------------------------------------------------------------------------

of this Section 28 (or gives the other Party reasonable grounds to believe it is
in breach of the provisions of this Section 28), the other Party (without
prejudice to any other rights and remedies it may have under the Agreement)
shall be entitled to terminate the Agreement.

29. Not to be Construed Against Drafter

29.1 THE PARTIES ACKNOWLEDGE THAT THEY EACH HAVE HAD AN ADEQUATE OPPORTUNITY TO
REVIEW EACH AND EVERY PROVISION CONTAINED IN THIS AGREEMENT AND TO SUBMIT THE
SAME TO LEGAL COUNSEL FOR REVIEW AND COMMENT, INCLUDING EXPRESSLY BUT WITHOUT
LIMITATION THE WAIVERS AND INDEMNITIES CONTAINED IN THIS AGREEMENT. BASED ON
SAID REVIEW AND CONSULTATION, THE PARTIES AGREE WITH EACH AND EVERY TERM
CONTAINED IN THIS AGREEMENT AND THAT EACH AND EVERY TERM IS CONSPICUOUS. BASED
ON THE FOREGOING, THE PARTIES AGREE THAT THE RULE OF CONSTRUCTION THAT A
CONTRACT BE CONSTRUED AGAINST THE DRAFTER, IF ANY, SHALL NOT BE APPLIED IN THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT.

30. Interpretive Provisions

30.1 In this Agreement, words importing the singular include the plural and vice
versa. Except where otherwise expressly provided or unless the context otherwise
necessarily requires: (a) reference to Laws shall mean such Laws as in effect as
amended or modified as of the date on which the reference is made, or
performance and/or compliance is required; (b) reference to a given agreement or
instrument is a reference to that agreement or instrument as originally
executed, and as modified, amended, supplemented and restated through the date
as of which reference is made to that agreement or instrument or performance is
required under that agreement or instrument; (c) “includes”, “including” or any
other variant thereof means “including, without limitation,”; (d) the phrase
“and/or” shall be deemed to mean the words both preceding and following such
phrase, or either of them; (e) reference to a Person includes its heirs,
executors, administrators, successors and permitted assigns; (f) unless
otherwise indicated, whenever this Agreement refers to a number of days, such
number shall refer to calendar days; and (g) any pronoun includes the
corresponding masculine, feminine or neuter forms. The words “will” and “shall”
are used interchangeably throughout this Agreement; the use of either connotes a
mandatory requirement; and the use of one or the other will not mean a different
degree of right or obligation for either Party.

*    *    *    *    *    *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed on the date set forth below the
respective execution lines, but effective as of the Effective Date.

 

SHIPPER: BP Products North America Inc. By:  

/s/ R. Craig Bealmear

Name:   R. Craig Bealmear Title:   N.A. Fuels, Chief Financial Officer Date:  
October 30, 2017 CARRIER: BP Midstream Partners LP, By: BP Midstream Partners GP
LLC, its general partner By:  

/s/ Robert P. Zinsmeister

Name:   Robert P. Zinsmeister Title:   Chief Executive Officer Date:   October
30, 2017

Signature Page to the Throughput and Deficiency Agreement

 